Citation Nr: 1441755	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a spinal disorder.


REPRESENTATION

Appellant represented by:	Valerie L. Norwood, Attorney at Law


ATTORNEY FOR THE BOARD

E. Torres, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The May 2010 rating decision, in pertinent part, denied service connection for a spinal disorder.  In March 2011, the Veteran filed a Notice of Disagreement.  The claims file was subsequently transferred to the RO in Los Angeles, California.  The RO furnished the Veteran a Statement of the Case in July 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in September 2012.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the electronic record associated with the Veteran's claim reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of entitlement to service connection for spinal disorder is addressed in the REMAND of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

After review of the claims file, further development is needed prior to disposition of the Veteran's claim for service connection for a spinal disorder.   

The Veteran contends that he has a spinal disorder that was due to him injuring his back when he lifted heavy artillery shells in service. Service treatment records are negative for any complaints, diagnoses, or treatment for any spinal disorder including on the separation Report of Medical History.  

An April 2009 private treatment record shows the Veteran reported that he received treatment for his back from a chiropractor in the 1970s, 1980s, and 1990s.  The duty to assist requires that VA assist the Veteran in obtaining these potentially relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  If records showing treatment for back problems in the 1970s, 1980s, and 1990s are procured, then the Veteran should be afforded a VA examination and nexus opinion. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment he indicated he received from a chiropractor in the 1970s, 1980s, and 1990s.  After the Veteran has signed the appropriate releases, those records not currently of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  If records showing treatment for back problems in the 1970s, 1980s, and 1990s are procured, schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current spinal disorder that is related to his service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current spinal disorder, is due to the Veteran's period of service, including the lifting of heavy artillery shells and rotating or otherwise moving in an awkward position while carrying such artillery shells during service. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



